PER CURIAM.
Affirmed. The trial court found that appellant’s motion to correct an illegal sentence was successive. We agree that the first ground for relief was successive. The second ground, in which appellant alleges that he could not be sentenced as a habitual felony offender for the delivery of cocaine, was not successive to his prior claims. Nevertheless, the motion was properly denied because that claim was *1082without merit. See, e.g., Adams v. State, 724 So.2d 137 (Fla. 4th DCA 1998); Paul v. State, 830 So.2d 953 (Fla. 5th DCA 2002); Marrero v. State, 741 So.2d 634 (Fla. 3d DCA 1999); Williams v. State, 667 So.2d 914 (Fla. 3d DCA 1996).
WARNER, POLEN and GROSS, JJ., concur.